Citation Nr: 1646311	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  09-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a genitourinary disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to a schedular rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an extraschedular rating in excess of 70 percent for PTSD.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, and a July 2009 rating decision of the RO in Los Angeles, California.

This matter was previously before the Board in February 2013 and April 2014 and before the United States Court of Appeals for Veterans Claims (Court) claims in August 2015, and it was remanded for additional development.  Additional development in substantial compliance with the Court's and the Board's remand instructions has been completed.
 
The issues of entitlement to service connection for hypertension and a genitourinary disorder, and entitlement to an extraschedular rating in excess of 70 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A signed statement from the Veteran's representative, dated September 13, 2016, was received by VA prior to the promulgation of a decision by the Board, expressing the desire to withdraw the issue of entitlement to service connection for a gastrointestinal disorder.

2.  The Veteran's PTSD manifests in occupational and social impairment severe enough to cause deficiencies in most areas but not total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a gastrointestinal disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The scheduler criteria for a disability rating in excess of 70 percent, but not greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file to include treatment records from La Palma Intercommunity Hospital and Fort Ord.  Additional treatment records have been associated with the claims file, but treatment records from La Palma Intercommunity Hospital and Fort Ord have not been associated with the treatment record.  Nevertheless in a September 2016 appellant brief, the Veteran's representative indicated that these records are no longer available and requesting immediate disposition of these maters by the Board.  Furthermore, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that, in a November 2012 VA Form 9, the Veteran stated he thought that he was being forthcoming with his psychiatrist, but that apparently he was underreporting his symptoms.  The Board finds that this statement is not sufficient to invalidate the examination, because, although examiners are required to take into consideration the Veteran's lay reports, the examination is also based on the observations of the examiner during the course of the examination and treatment records available to the examiner.  Moreover, an additional examination would be futile, because there is no reason to believe that a new examination would be able to retroactively determine the severity of the Veteran's symptoms.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Gastrointestinal Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn the issue of service connection for a gastrointestinal disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration in regards to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for a gastrointestinal disorder, and it is dismissed.

PTSD

At issue is whether the Veteran is entitled to an increased disability rating for PTSD.  The evidence of record is found to support the conclusion that the Veteran's PTSD manifests occupational and social impairment severe enough to cause deficiencies in most areas but not total social and occupational impairment.

The Veteran first filed for service connection in September 2006, and, in May 2007, the RO granted service connection and assigned a disability rating of 30 percent effective the date the claim was received.  In a April 2009 VA Form 9 appealing the denial of a different claim, the Veteran indicated that he disagreed with his current disability rating; which the RO properly interpreted as an increased rating claim.  In July 2009, the RO increased the Veteran's disability rating to 50 percent effective the date the April 2009 VA Form 9 was received.  The Veteran then appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

SSA records indicate that the Veteran has been disabled since March 2006 due to a back disorder and hypertension, but he also received psychological treatment.

A January 2009 VA treatment record indicates that the Veteran was having trouble sleeping.  The treating psychiatrist indicated that the Veteran looked and sounded good, and that the Veteran felt he did not believe he needed to be seen for three months.  The Veteran also reported that his wife was supportive, and he had good relationships with his children.  The treating psychiatrist noted that the Veteran's depression was in remission and assigned a global assessment of functioning (GAF) score of 70.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  A GAF score of 61 to 70 is associated with some mild symptoms.  Id.

In a April 2009 VA Form 9 appealing the denial of a different claim, the Veteran alleged that his psychological symptoms entitled him to a higher disability rating.

A May 2009 VA treatment record indicates that the Veteran was alert, cooperative, and well-oriented with no thought disorder and normal affective responses.  The threating psychiatrist noted a GAF score of 65.

The Veteran underwent a VA examination in June 2009.  The Veteran reported that since January 2007 he began having more night sweats, nightmares, increased depression, anxiety, and irritability, and that he attacked his wife in his sleep.  The Veteran indicated that his symptoms occur as often as five to six times a week.  The Veteran claimed that his relationship with his wife and granddaughter became increasingly strained, but that he had a good relationship with his siblings and his children.  The Veteran stated that he had been medically retired due to back problems after working at Boeing for 30 years, and that he avoids social situations.  The examiner observed the following symptoms: orientation within normal limits; appropriate appearance, hygiene, communication, and behavior; good eye contact; affect and mood indicative of depressed mood, impaired impulse control, unprovoked irritability and periods of violence; and the absence of delusions and obsessive rituals.  The examiner opined that the Veteran's PTSD caused distress or impairment in social, occupational, or other areas of functioning, and the examiner assigned a GAF score of 63.

Additionally, VA treatment records from June 2009 to April 2016 indicate that the Veteran received mental health treatment, remained socially isolated, and manifested GAF scores from 59 to 65.  GAF scores from 51 to 60 are associated with moderate symptoms.  See DSM-IV.

In an April 2010 notice of disagreement (NOD), the Veteran claimed that his disability rating for his PTSD was still too low.

The Veteran underwent another VA examination in February 2012.  The Veteran reported that he had become socially withdrawn, increasingly argumentative with his wife, and distant from his children.  The Veteran indicated that he was still retired.  The examiner observed the following symptoms: depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran manifested occupational and social impairment due to mild or transient symptoms which caused decreased work efficiency and an inability to perform occupational tasks only during periods of significant stress or with symptoms controlled by medication, and the examiner assigned a GAF score of 52.  

The Veteran underwent another VA examination in October 2013.  The Veteran reported strained relationships with his wife and granddaughter due to his social isolation.  The Veteran denied any outside social activities other than a bi-weekly Veteran's support group that he had been participating in for the previous four to five years.  The examiner observed the following symptoms: depressed mood, anxiety, nightmares three to four times per week, panic attacks that occur weekly or less often, mild memory loss, disturbances in motivation and mood, decreased appetite, feelings of hopelessness, and loss of pleasure.

The Veteran submitted a written statement in December 2013 indicating that he had experienced psychological symptoms since 1969, and that he was experiencing difficulty sleeping.

The Veteran's friends and family submitted multiple written statements in support of the Veteran's claim in September 2016.  The statements indicate that the Veteran repeatedly had trouble sleeping, and that rivet guns that he used at work would trigger intrusive thoughts of losing his friend in combat.  The statements also indicate that the Veteran manifested depression, an exaggerated startle response, irritability, and increased social isolation.

The Veteran underwent a private evaluation in August 2016.  The Veteran reported that he experienced anger, irritability, a desire for social isolation, and a loss of familial bonds that affected his social relationships and job performance.  The Veteran reported that loud noises in the work place and required social interactions with fellow employees often triggered his psychological symptoms.  The Veteran reported that the reason he left Boeing was the increased severity of his PTSD symptoms.  The examining physician opined that there was no evidence that the Veteran was fabricating his symptoms.  The private physician noted the following symptoms: cooperative and appropriate behavior with good impulse control, flatten affect, and mild lability associated with anger and sadness.  The private physician also noted that the Veteran manifested suicidal and homicidal ideation without plans, but the examiner indicated that the Veteran did not manifest delusions or hallucinations; and he noted that the Veteran appeared cognitively intact.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent.  Throughout the period on appeal the Veteran has managed to maintain relationships, and while not totally impaired, some are continually identified as severely strained.  The Board also acknowledges that his psychological symptoms have increasingly isolated the Veteran socially.  Thus family relations can be characterized as deficient, as can his ability to establish and maintain effective relations occupationally and socially.  The Board also finds that the record is sufficient to reflect an altered mood, continuous depression, some suicidal ideation, and impaired impulse control.  Thus, a sufficient number and magnitude of the criteria for a 70 percent rating have been met.

On the other hand, although some interference with employment has been shown, his relationships with some family members has been shown to be unaffected by his PTSD and he is not otherwise shown to be totally impaired socially.  In addition, turning to the symptoms associated with a 100 percent rating, gross impairment in thought processes has not been shown, he has not been shown to have persistent delusions or hallucination, grossly inappropriate behavior, or to be a persistent danger to himself and others, and has not demonstrated an inability to perform the activities of daily living or to be disoriented to time or place or have memory loss of the names of close relatives, his current or former occupation, or his own name.  Thus, a scheduler rating in excess of 70 percent is not warranted.  In this regard, the Board would further note that while the Veteran has argued entitlement to TDIU based on PTSD alone, the Board is deferring consideration of entitlement to a higher extraschedular rating and TDIU because the Board is remanding claims for service connection that are intertwined with those issues and because the basis of the Board's decision to deny a 100 percent scheduler rating is focused on the lack total social impairment or the symptoms required for that rating.  

In summary, the Board therefore finds that the Veteran is entitled to a 70 percent, but not greater, scheduler rating for his PTSD.  


ORDER

The issue of service connection for a gastrointestinal disorder is dismissed.

A scheduler disability rating of 70 percent, but not greater, is granted for PTSD, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At issue is whether the Veteran is entitled to service connection for hypertension and a genitourinary disorder.  The Veteran submitted medical literature indicating that individuals with PTSD have increased chances of contracting hypertension and that hypertension can cause glomerulonephritis (a genitourinary disorder).  This triggers VA's duty to assist, and the matter must be remanded in order to afford the Veteran an additional VA examination.  Additionally, the Veteran claimed that his PTSD symptoms prevent him from securing and maintaining gainful employment.  Therefore, TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is also still entitled to consideration of entitlement to a rating in excess of 70 percent for PTSD on an extraschedular basis.  Entitlement to an extraschedular rating in excess of 70 percent for PTSD and TDIU are inextricably intertwined with all the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with appropriate VA examinations in order to answer to the following questions:

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension is proximately due to, caused by, or aggravated by his service-connected PTSD?  Why or why not?  What significance, if any, does the following the article Posttraumatic Stress Disorder and CardioVascular Disease by Seven S. Coughlin published in The Open Cardiovascular Medicine Journal, 2011, 5, 164-170 (available in VBMS: Receipt Date: 9/13/2016; Document Type: Correspondence; Subject: Evidence and Argument; p. 29 - 35) have in this determination?

1b.  Is it at least as likely as not (50 percent or more) that the Veteran's genitourinary disorder is proximately due to, caused by, or aggravated by his service-connected PTSD?  Why or why not?  

1c.  Is it at least as likely as not (50 percent or more) that the Veteran's genitourinary disorder is proximately due to, caused by, or aggravated by his hypertension?  Why or why not?  What significance, if any, does the online medical literature, published by the Mayo Clinic, on glomerulonephritis (available in VBMS: Receipt Date: 9/13/2016; Document Type: Correspondence; Subject: Evidence and Argument; p. 36 - 38) have in this determination?

2.  Then, readjudicate the claims on appeal, to include consideration of entitlement to an extraschedular rating in excess of 70 percent for PTSD and TDIU.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


